IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00142-CV

HUBERT WARREN,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 40th District Court
                               Ellis County, Texas
                            Trial Court No. 25048 CR


                          MEMORANDUM OPINION


      Appellant Hubert Warren, pro se, purports to be appealing a civil action from the

trial court relating to “Jurisdiction and Venue, Motion for Mistrial for Abuse of

Discretion” filed under the same cause number as his disposed criminal matter. See

Warren v. State, 98 S.W.3d 739 (Tex. App.—Waco 2003, pet. ref’d) (trial court cause no.

25048 CR).

      On May 28, 2009, we notified Warren that this court may not have jurisdiction

over this appeal because it appears that he is appealing an interlocutory, nonappealable
order. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (Vernon 2008) (listing types of

appealable interlocutory orders). We stated that the appeal would be dismissed for

want of jurisdiction unless Warren filed within twenty-one days a response showing

grounds for continuing the appeal and he provided the court a copy of the order or

judgment being appealed. Warren has not done either.

       We dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f).



                                                 REX D. DAVIS
                                                 Justice


Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed July 1, 2009
[CV06]




Warren v. State                                                                        Page 2